          Case 2:20-cv-00029-JM Document 8 Filed 04/29/20 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                               DELTA DIVISION

JASON P. TAYLOR                                                                PLAINTIFF

V.                            CASE NO. 2:20-CV-29-JM-BD

PATRICIA SNYDER                                                              DEFENDANT

                                          ORDER

       The Court has received a Recommendation for dismissal, filed by Magistrate

Judge Beth Deere. Mr. Taylor filed objections stating that the “jail has refused to fill out”

his in forma pauperis application. The Court granted the Plaintiff additional time to

submit the documents and directed the Order be provided to the jail administrator.

Plaintiff has failed to submit the required application. After careful review of the

Recommendation, the Court concludes that the Recommendation should be, and hereby

is, approved and adopted as this Court’s findings in its entirety.

       Mr. Taylor’s claims are DISMISSED, without prejudice, based on his failure to

comply with the Court’s February 11, 2020 and March 30, 2020 Orders and his failure to

prosecute this lawsuit.

       IT IS SO ORDERED this 29th day of April, 2020.



                                           _______________________________
                                           UNITED STATES DISTRICT JUDGE
